DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Support for the amendments to claim 1 can be found in original dependent claims 9-11 and 13.
The amendments to the claims have been entered.

	Response to Arguments
Applicant’s arguments, see Remarks Page 7, filed 11/04/2022, with respect to the objections to the drawings have been fully considered. The objections to the drawings have been withdrawn in light of the amendments to the drawings.
Applicant's arguments filed 11/04/2022 have been fully considered but are moot due to the amendment to the claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 12, 14-20, 23-24, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Salehi-Khojin et al (WO 2016100204 A2 as given in the 09/11/2020 IDS, using US 20170373311 A1 as an equivalent for citation purposes) in view of Liu et al (The Role of Active Oxide Species for Electrochemical Water Oxidation on the Surface of 3d-Metal Phosphides).
Regarding claims 1 and 14, Salehi-Khojin discloses an electrochemical cell (metal-air battery 1 in Fig. 1), comprising: an anode comprising metal (anode 3 which includes a metal in Fig. 1, anode 83 in Fig. 2), a cathode comprising an air flow (cathode 2 which comes in contact with air, cathode 82 including porous member 86 in Fig. 2), an electrolyte disposed between the anode and the cathode (electrolyte 4 in Fig. 1, which would be synonymous with reference character 84 in Fig. 2), the electrolyte comprising a combination of an ionic liquid (such as an imidazolium salt; P53-55, also see Salehi-Khojin claim 25) and dimethyl sulfoxide (DMSO, P72); and a catalyst (a transition metal dichalcogenide, transition metal dichalcogenide 85 in Fig. 2) in combination with the cathode elected from nanoparticles, nanoflakes, nanosheets, nanoribbons, and combinations thereof (P45-46; P35-36, 48, 50).
However, Salehi-Khojin does not disclose that the catalyst comprises a tri-molybdenum phosphide catalyst (as drawn to claim 14).
In a similar field of endeavor, Liu teaches transition metal phosphides (TMPs), including Mo3P, have been synthesized as efficient electrocatalysts for OER in alkaline media (Page 1703290 right column). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Liu within the electrochemical cell of Salehi-Khojin and selected the catalyst to be a tri-molybdenum phosphide catalyst, given that Liu teaches Mo3P has been synthesized as an efficient electrocatalyst for OER in alkaline media, and the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  

Regarding claim 2, Salehi-Khojin discloses wherein the anode consists essentially of the metal (P41).

Regarding claim 3, Salehi-Khojin discloses wherein the metal of the anode is selected from lithium, sodium, potassium, calcium, magnesium, zinc, and aluminum (P42).

Regarding claim 4, Salehi-Khojin discloses wherein the metal of the anode is lithium (“lithium is often used as the metal of the anode” P42, P42-43).

Regarding claim 5, Salehi-Khojin discloses wherein the cathode is coated with the catalyst (the catalyst being transition metal dichalcogenide (TMDC), “a cathode can be prepared by mixing TMDC with conductive material (e.g. SUPER P brand carbon black) and binder (e.g., PTFE) followed by coating on a current collector (e.g., aluminum mesh)”, P48-49, “Cathode 82 includes a porous member 86 with a transition metal dichalcogenide 85 disposed on a surface thereof.” P50). Therefore, the catalyst of modified Salehi-Khojin would be coated upon the cathode of modified Salehi-Kohjin.

Regarding claim 6, Salehi-Khojin discloses wherein the cathode comprises an air-permeable porous structure (cathode 82 includes porous member 86 in Fig. 2 which allows air to diffuse through, P48, 50).

Regarding claim 7, Salehi-Khojin discloses wherein the porous structure is electrically-conductive (“The porous member may be electrically-conductive”, P48).

Regarding claim 8, Salehi-Khojin discloses wherein the catalyst is disposed between the cathode and the electrolyte (see electrolyte/TMDC interface in Fig. 2, P35, 48, 50).

Regarding claim 12, Salehi-Khojin discloses the electrochemical cell further comprising a reference electrode disposed in contact with the electrolyte (“In some embodiments of the disclosure, especially where the electrochemical performance of a system is to be measured, a three-component electrochemical cell may be used. In a three-component cell a working electrode (WE), counter electrode (CE) and a reference electrode (RE)”, P37, P90).

Regarding claim 19, Salehi-Khojin discloses wherein the electrolyte comprises an ionic liquid including an anion and a cation selected from imidazolium, pyridinium, pyrrolidinium, phosphonium, ammonium, choline, sulfonium, prolinate or methioninate cations (P53-55, also see Salehi-Khojin claim 25).

Regarding claim 20, Salehi-Khojin discloses wherein the cation comprises imidazolium of the formula: 

    PNG
    media_image1.png
    94
    123
    media_image1.png
    Greyscale
,
wherein R2 is a hydrogen, and each of R1 and R3 is independently a linear or branched C1-C4 alkyl (see Salehi-Khojin disclosure section provided below).

    PNG
    media_image2.png
    462
    588
    media_image2.png
    Greyscale


Salehi-Khojin Disclosure Section

Regarding claim 23, Salehi-Khojin discloses wherein the anion is selected from the group consisting of C1-C6 alkylsulfate, tosylate, methanesulfonate, bis(trifluoromethylsulfonyl)imide, hexafluorophosphate, tetrafluoroborate, triflate, halide, carbamate, sulfamate, and combinations thereof (P55), wherein the electrolyte is substantially free of water (“the electrolyte is substantially free of water or non-ionic liquid organic solvents”, P72). 

Regarding claim 24, Salehi-Khojin discloses wherein the ionic liquid comprises 1-ethyl-3-methylimidazolium tetrafluoroborate (“the ionic liquid of the disclosure is 1-ethyl-3-methylimidazolium tetrafluoroborate”, P56, P54).

Regarding claim 35, the limitation “wherein the catalyst improves formation of superoxides in the electrochemical cell over peroxides”, is an intended use of the catalyst and the Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). Since the catalyst comprises a tri-molybdenum phosphide catalyst one of ordinary skill in the art would necessarily believe the catalyst is capable of improving formation of superoxides in the electrochemical cell over peroxides.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary Byram whose telephone number is (571)272-0690. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571)272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.G.B./Examiner, Art Unit 1729                                                                                                                                                                                                        
/Maria Laios/Primary Examiner, Art Unit 1727